Citation Nr: 1003363	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to insurance benefits under 38 U.S.C.A. § 1922.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1983.  He died in March 2005.  The appellant is the 
Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In October 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.  In conjunction with that hearing, the appellant 
submitted a substantial amount of evidence, including 
documentation of having been appointed a guardian ad litem 
for the Veteran in a worker's compensation case as well as 
medical treatment records documenting the Veteran's mental 
state a few years after the accident.  The appellant 
submitted a written document waiving her right to have 
initial consideration of the evidence by the agency of 
original jurisdiction (AOJ) and the Board has considered that 
evidence.  38 C.F.R. § 20.1304(c) (when additional evidence 
is accepted by the Board, it must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless the 
appellant or his or her representative waives that procedural 
right).  

But the appellant also submitted additional evidence to the 
Board in January 2009, without waiving her procedural right 
to have the AOJ initially consider that evidence.  As 
discussed below, the appeal is being remanded to the RO and 
Insurance Center for further development.  As a result, the 
AOJ can initially consider that additional evidence.  

The appeal is REMANDED to the RO and Insurance Center via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.
REMAND

The appellant testified that the Veteran was receiving 
disability benefits from the Social Security Administration 
(SSA) from 1990 until the time of his death.  Those records 
could contain information that would be relevant to whether 
the Veteran was incompetent as a result of his June 1990 fall 
and whether that incident was related to his service-
connected diabetes disability.  It is possible that the SSA 
records contain some of the treatment records that VA could 
not obtain in this case. But neither the claims folder nor 
the insurance file shows that SSA was contacted and asked to 
supply the SSA disability records.  When records are 
maintained by a federal record keeper, VA is required to make 
as many requests as are necessary to obtain the relevant 
records.  38 C.F.R. § 159(c)(2).  A remand is  necessary for 
the purpose of obtaining those SSA records and associating 
them with the Veteran's insurance file.    

In addition, the February 2006 letter from Dr. Egner 
indicates that prior to becoming his patient in 1993, the 
Veteran had received treatment at the VA Iliana Health Care 
System in Danville, Illinois.  Although VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007)), nothing in the claims folder indicates that the RO 
requested those VA treatment records.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The appellant indicated that as a Veteran who had retired 
after 20 years of service, the Veteran received some medical 
care after service through CHAMPUS (which care is now 
provided through TRICARE).  October 2008 Statement by the 
Appellant.  The February 2006 letter from Dr. Egner indicated 
that before becoming his patient, the Veteran had received 
treatment at Chanute Air Force Base.  As these records may 
also contain relevant information as to the Veteran's 
diabetes mellitus and his capacity, the RO should make 
arrangements to obtain those records and associate them with 
the Veteran's insurance file.  

There is also evidence in the record that the Veteran was 
receiving mental health care from a psychiatrist in 
August 1996, but there is nothing to indicate that those 
records were sought.  The RO should contact the appellant to 
find out the name and location of that psychiatrist and make 
arrangements to obtain those records and associate them with 
the insurance file.  

The appellant claims that annual forms filed with MetLife 
Insurance would reflect a doctor's yearly determination that 
the Veteran was incompetent.  She tried to obtain those 
records but the insurance company would not release them to 
her.  It is possible that they may release those records to 
VA.  The RO should make arrangements to obtain a release from 
the executor of the Veteran's estate, request the records 
from MetLife, and associate any records received with the 
insurance file.  

The appellant's theory is that the Veteran's June 1990 
accident was the result of his high blood sugar on that day.  
If more complete treatment records from the June 1990 
accident, or any other additional evidence obtained since the 
January 2008 statement of the case, show that the Veteran's 
blood sugar was extremely high on the accident date and that 
he became incompetent thereafter, then the RO should make 
arrangements to obtain a medical opinion on the issue whether 
the Veteran was incompetent as a result of his service-
connected diabetes mellitus disability.  

Finally, the December 2005 rating decision addressed only 
whether the appellant was eligible for Gratuitous Insurance 
(ARH) under 38 U.S.C.A. § 1922(b).  But the appellant appears 
to be asserting in the alternative that she is seeking 
Service-Disabled Veterans Insurance (RH) under 38 U.S.C.A. 
§ 1922(a) because her husband was never notified that he was 
eligible to file for it.  Accordingly, in readjudicating the 
appeal and although addressed in an April 2006 letter, both 
RH and ARH insurance should be addressed in any supplemental 
statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's disability claim records from 
the Social Security Administration and 
associate them with the life insurance 
file. 

2.  Make arrangements to obtain all of the 
Veteran's VA treatment records from 
separation from service until his death 
(including those at the VA Iliana Health 
Care System in Danville, Illinois) and 
associate those records with the insurance 
file.  

3.  Make arrangements to obtain from the 
executor of the Veteran's estate an 
authorization to obtain records from 
MetLife concerning the annual 
certification that the Veteran was 
incompetent, obtain those records, and 
associate them with the life insurance 
file. 

4.  Make arrangements to obtain the 
Veteran's CHAMPUS treatment records, 
including those at Chanute Air Force Base, 
and associate them with the life insurance 
file.  

5.  Ask the appellant to identify the 
psychiatrist who treated the Veteran and 
provide an authorization form for those 
treatment records, obtain those records, 
and associate them with the life insurance 
file. 

6.  If, after the above development is 
completed, the evidence indicates that the 
Veteran's blood sugar was extremely high 
on the date of the June 1990 accident and 
that he thereafter became incompetent, 
make arrangements to obtain a medical 
opinion as to whether the Veteran was 
incompetent due to his service-connected 
diabetes mellitus disability.  

7.  Thereafter, readjudicate the claim.  
Address the appellant's eligibility for 
both Service-Disabled Veterans Insurance 
(RH) under 38 U.S.C.A. § 1922(a) and  
Gratuitous Insurance (ARH) under 38 
U.S.C.A. § 1922(b).   If any sought 
benefit is denied, issue the appellant and 
her representative, if any, a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file and the insurance file should 
be returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


